Case: 16-17466   Date Filed: 03/09/2018   Page: 1 of 4


                                                          [DO NOT PUBLISH]




             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 16-17466
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 5:15-cv-00505-WTH-PRL



JEFFREY EUGENE LEE,

                                                           Petitioner-Appellant,

                                   versus

WARDEN, FCC COLEMAN - USP II,

                                                          Respondent-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                              (March 9, 2018)

Before ED CARNES, Chief Judge, JULIE CARNES, and HULL, Circuit Judges.

PER CURIAM:
               Case: 16-17466     Date Filed: 03/09/2018    Page: 2 of 4


      Jeffrey Lee, a federal prisoner proceeding pro se, filed a petition under 28

U.S.C. § 2241 requesting the district court to vacate his state court guilty plea. The

district court dismissed his petition for lack of jurisdiction. This is Lee’s appeal.

                                           I.

      A jury convicted Lee of conspiracy to possess with intent to distribute crack

cocaine and distribution of crack cocaine, in violation of 21 U.S.C. §§ 841(a)(1)

and 846. Because he had two prior felony drug convictions, the Controlled

Substances Act (CSA) mandated that the district court sentence Lee to life

imprisonment without eligibility for parole. Id. § 841(b)(1)(A).

      On direct appeal, Lee contended that one of the predicate convictions for his

federal sentence was invalid. That conviction was the result of a state law drug

offense to which Lee pleaded guilty. Lee did not appear for sentencing and the

state court did not enter judgment of conviction. Lee contended that the state

court’s failure to enter judgment disqualified his guilty plea as a conviction under

the CSA. We affirmed his federal conviction without discussion and affirmed his

federal sentence on the basis that “a plea of guilty is a conviction within the

meaning of the CSA.” United States v. Lee, No. 92-2760, at 4 (11th Cir. June 21,

1994).

      In his § 2241 petition, Lee claimed that his state court guilty plea is invalid

and asked the district court to vacate that plea. But Lee now contends that he


                                           2
                Case: 16-17466        Date Filed: 03/09/2018       Page: 3 of 4


meant to ask the district court to order the state court to impose the sentence for his

drug conviction, because only after that is done can he appeal it. He concedes that

he has abandoned any argument that the state court guilty plea is invalid. See

Appellant’s Reply Br. at 1.

                                               II.

       Lee contends that the district court had jurisdiction to order the state court to

impose a sentence. We review de novo the dismissal of his petition, Howard v.

Warden, 776 F.3d 772, 775 (11th Cir. 2015), and we construe liberally filings by

pro se litigants, Albra v. Advan, Inc., 490 F.3d 826, 829 (11th Cir. 2007).

       Lee argues that the state court’s failure to impose his sentence prevents him

from appealing and as a result violates due process. In support of that argument,

he cites Betterman v. Montana, 578 U.S. __, 136 S. Ct. 1609 (2016), which he says

held that “the failure of a state court to promptly impose sentence violates the Due

Process Clause of the 14th Amendment.” Appellant’s Br. at 4. He also cites

Braden v. 30th Judicial Circuit Court of Kentucky, 410 U.S. 484, 93 S. Ct. 1123

(1973), which he says authorized the district court “to issue an order directing the

Florida state court to impose [his] sentence immediately.” Appellant’s Br. at 3.1


       1
          Neither Braden nor Betterman stand for those propositions. The Betterman Court noted
that the petitioner “did not preserve a due process challenge” and as a result the Court
“confine[d] [its] opinion to his Sixth Amendment challenge.” 136 S. Ct. at 1612. And the
Braden decision simply held that a defendant who was detained based on a pending indictment
may file a § 2241 petition to assert his Sixth Amendment right to a speedy trial. 410 U.S. at 489,
93 S. Ct. at 1126–27.
                                                3
               Case: 16-17466     Date Filed: 03/09/2018    Page: 4 of 4


      The district court properly denied Lee’s § 2241 petition because he

challenges action, or inaction, of the state court, not of the federal court whose

judgment put him in custody. See 28 U.S.C. § 2241(c)(3) (“The writ of habeas

corpus shall not extend to a prisoner unless . . . he is in custody in violation of the

Constitution or laws or treaties of the United States.”) (emphasis added). The due

process violation that Lee alleges relates only to the state court’s failure to sentence

him. Section 2241 does not authorize the district court to order the state court to

impose Lee’s sentence, and absent statutory authority to review the state court’s

inaction, “a federal court lacks the general power to issue writs of mandamus to

direct state courts and their judicial officers in the performance of their duties.”

Moye v. Clerk, DeKalb Cty. Sup. Ct., 474 F.2d 1275, 1276 (5th Cir. 1973).

      AFFIRMED.




                                           4